Title: To Benjamin Franklin from the Committee for Foreign Affairs, 16 July 1779
From: Committee for Foreign Affairs
To: Franklin, Benjamin


Honble. Sir
Philada. July 16. 1779
We find from the Minister of France that your Appointment has given high Satisfaction to his Court, and we are encouraged to expect Proofs of its most confidential Reliance upon your Character. We have not had a Line from you of this year’s date; indeed I believe your latest is of Novr. 7th. 1778. Two days ago we received several Letters from Doctor Lee and one from Mr. Izard: the latter March 4th. the former up to April 6th. The Vessel was from Rochelle about the middle of May. It was unfortunate that we did not get the Information of Mr. Lee earlier respecting the Enemy’s designs against Connecticutt: They had accomplished Part of them a few days before.— Will no one under a Commission from these United States retaliate on the Coasts of England for the Burning of our beautiful Fairfield? A single Privateer might I think show, there, a striking Sample of the Species of War now carried on by Britain against America.
We are told this Evening that Genl. Lincoln has had an Advantage over Prevost in an open Field Fight in which the Militia behaved to Admiration, on the 20th. of June.
We forward two Letters for “Our great faithful beloved Friend & Ally Louis sixteenth King of France & Navarre.” We submit, however, the Superscription to your Judgement. You will manage the Invoices by your best Abilities. The Probability of Success was held up to us by one who doubtless makes known by this Opportunity how much our present Circumstances render such Aids essential to us.
A Report of the Treasury respecting the just Stipend of our late and present Ministers at foreign Courts is not quite determined upon. A Determination is peculiarly necessary as to Mr. W Lee & Mr. Izard after the Proceedings, here, of June 8th.
We have put up for you a Set of the Journals which have been printed this Year, adding some spare Numbers to compleat what have been sent in part of the 15.
Presuming from Report and a Passage of a Letter from Doctr. Lee that Mr. Adams is on his Return hither, We do not write to him now. Should he remain in France we beg he may be made acquainted with the Cause of our Omission.
Good as this Opportunity is we expect very shortly a much better when we shall renew Assurances of being Honble. Sir Your most humble Servants
James Lovellfor the Committee of for. Affairs 
Honble. Doctor Franklin

P.S. The Letter & Papers respecting Mr. De Francy’s Agency were only this day delivered to us from the Secretary’s Office; but Mr. De Francy has had Sextuples.

 
Addressed: Honorable / Benjamin Franklin Esqr. / Minister Plenipotentiary / of the United States of America / Paris
Notation: James Lovell Philadelphie 16. juillet 1779.
